In re State of Louisiana; applying for writ of review and supervisory writs; Parish of Jefferson, 24th Judicial District Court, Div. “K”, No. 86-1300; to the Court of Appeal, Fifth Circuit, No. 87-K-10.
Granted. The State has one hundred twenty days within which to conduct a second trial, dating from January 5, 1987, the date upon which defendant reurged his mo*120tion for a speedy trial; subject to any future delay for just cause established by contradictory hearing. La.C.Cr.P. article 701. The article 582 time period is inapplicable when the right to a speedy trial has been invoked by the defendant.